



WARNING

THIS IS AN
    APPEAL UNDER THE

CHILD AND FAMILY SERVICES ACT

AND IS SUBJECT
    TO S. 45 OF THE ACT WHICH PROVIDES:

45.
    (7)
The court may make an order,

(a)     excluding
    a particular media representative from all or part of a hearing;

(b)     excluding
    all media representatives from all or a part of a hearing; or

(c)     prohibiting
    the publication of a report of the hearing or a specified part of the hearing,

where the court is of the opinion that the presence of the
    media representative or representatives or the publication of the report, as
    the case may be, would cause emotional harm to a child who is a witness at or a
    participant in the hearing or is the subject of the proceeding.

45.
    (8)
No person shall publish or make public
    information that has the effect of identifying a child who is a witness at or a
    participant in a hearing or the subject of a proceeding, or the childs parent
    or foster parent or a member of the childs family.

45.
    (9)
The court may make an order prohibiting
    the publication of information that has the effect of identifying a person
    charged with an offence under this Part.




COURT OF APPEAL FOR ONTARIO

CITATION:
N.R. v. Children's
    Aid Society of Toronto, 2012 ONCA 315

DATE: 20120514

DOCKET: C54126

Simmons, Pepall and Ducharme JJ.A.

BETWEEN

N.R.

Appellant (Plaintiff)

and

Childrens Aid Society of Toronto, Hanna Gavendo
    and David Rivard

Respondents (Defendants)

N.R.
, in person

James C. Dakin and Tamara Maurer, for the respondents

Heard and released orally: April 30, 2012

On appeal from the order of Justice Edward Belobaba of
    the Superior Court of Justice, dated July 11, 2011.

ENDORSEMENT

[1]

On a motion for summary judgment to dismiss the appellants action the
    motion judge found that the personal defendants are protected from suit by
    s. 15(6) of the
Child and Family Services Act
. In addition, he
    concluded that the appellant had either not pleaded sufficient facts or not
    adduced any evidence to support her various claims against the C.A.S. In any
    event, he found the C.A.S. would be entitled to the defence of qualified
    privilege had the statements in the C.A.S. file been published or broadcast.

[2]

Based on our review of the record, the motion judge was correct in
    making these determinations. The appellants claims arise from certain comments
    about the appellant recorded in a C.A.S. file relating to the appellants
    granddaughter. The file was open for a matter of days and was closed when
    protection concerns were not verified. The impugned comments appear to consist
    of a workers opinion, as well as the workers understanding of opinions about
    the appellant communicated by others.

[3]

Even assuming that the workers opinion was unfounded and that the
    comments did not properly reflect the opinions communicated by others, there is
    no evidence to suggest that the comments were recorded for an improper purpose.
    Moreover, apart from disclosing the file to the appellants daughter and as
    part of their disclosure obligations under the
Rules of Civil Procedure
,
    there is no evidence that the respondents have disseminated the C.A.S. file in
    any way.

[4]

On appeal, the appellant also alleges various procedural irregularities about
    the summary judgment motion, as well as criminal wrongdoing on the part of the
    motion judge. The motion judge was a rule 37.15 judge and may make such procedural
    rules as are necessary. Moreover, the motion judges handwritten endorsement
    reflects that the appellant was assisted by a translator at the hearing  her
    daughter. The appellant has failed to adduce any credible evidence to
    substantiate her other allegations and we find them to be without merit.

[5]

The appeal is therefore dismissed.

[6]

The respondents are entitled to costs on a partial indemnity scale fixed
    in the amount of $4,948, inclusive of disbursements and applicable taxes.

Signed:        Janet Simmons J.A.

S.E. Pepall J.A.

Ducharme J.A.


